Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Applicant’s arguments, filed 7/25/2022 have been fully considered but they are not deemed to be fully persuasive.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objects are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.
	
Response to Arguments
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 184 and 191 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  The term “small molecule” recited in these claims is a relative term which renders the claim indefinite. The term “small molecule” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Although the specification provides examples, including lactose, galactose, N-acetyl galactosamine, mannose, mannose-6-phosphate, vitamins, and folate (paragraph 256), these do not represent the vast genus of “small molecule,” and the artisan, in looking at these compounds, would not know what molecular weight or molecular radius is required for a compound to be considered a “small molecule” within the meaning of the invention.
Applicant argues that the artisan would understand the scope of “small molecule” based on the examples provided in the specification.
Applicant’s arguments have been fully considered but are not found persuasive. Although the specification provides examples, including lactose, galactose, N-acetyl galactosamine, mannose, mannose-6-phosphate, vitamins, and folate (paragraph 256), these do not represent the vast genus of “small molecule,” and the artisan, in looking at these compounds, would not know what molecular weight or molecular radius is required for a compound to be considered a “small molecule” within the meaning of the invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 172, 180, and 184-191 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No.11219634.  Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are anticipated by the patent claims.  The patent claims are directed to a pH-sensitive, membrane-destabilizing polymer of formula V: T1-L-[PEGMA.sub.m-M2.sub.n].sub.v-[DMAEMA.sub.q-PAA.sub.r-BMA.sub.s].sub.- w V wherein PEGMA is polyethyleneglycol methacrylate residue with 2-20 ethylene glycol units; M2 is butyl methacrylate residue or hexyl methacrylate residue; BMA is butyl methacrylate residue; PAA is propyl acrylic acid residue; DMAEMA is dimethylaminoethyl methacrylate residue; m and n are each a mole fraction greater than 0, wherein m is greater than n and m+n=1; q is a mole fraction of 0.2 to 0.75; r is a mole fraction of 0.05 to 0.6; s is a mole fraction of 0.2 to 0.75; q+r+s=1; v is 1 to 25 kDa; w is 1 to 25 kDa; T1 is a first targeting ligand comprising an N-acetylgalactosamine (NAG) residue; and L is a linking moiety comprising a polyethylene glycol (PEG) moiety (patent claim 1), wherein M2 is hexyl methacrylate residue (patent claim 2), wherein PEGMA is polyethyleneglycol methacrylate residue having 4-5 ethylene glycol units or 7-8 ethylene glycol units (patent claim 3), wherein the linking moiety L comprises a polyethylene glycol (PEG) moiety having 2-20 ethylene glycol units (patent claim 4),  wherein the polymer of formula V is NAG-PEG.sub.12-[PEGMA300.sub.m-HMA.sub.n].sub.v-[D.sub.q-P.sub.r-B.sub.s]- .sub.w Vi (patent claim 3), wherein PEG.sub.12 is a linking moiety comprising a polyethylene glycol having 12 ethylene glycol units; HMA is hexyl methacrylate residue; B is a butyl methacrylate residue (BMA); P is a propyl acrylic acid residue (PAA); and D is a dimethylaminoethyl methacrylate residue (DMAEMA) (patent claim 5).  Further, m may be 0.7 to 0.85 (patent claim 6), n may be 0.15 to 0.3 (patent claim 7), s may be 0.5 to 0.65 (patent claim 8), v may be 2.5 to 7 kDa (patent claim 9), w may be 4 to 7 kDa (patent claim 10), and q may be 0.25 to 0.4 (patent claim 11), and r may be 0.07 to 0.15 (patent claim 12).  This anticipates the instant claims. 
Applicant requests that the rejection be held in abeyance.  The examiner’s response is that the rejection will not be held in abeyance as it is a proper rejection.

Notes and Comments
	The examiner left a phone message with Bonnie W. Nannenga-Combs on 11/2/2022 to resolve these issues, but a return call was not received.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL W DICKINSON whose telephone number is (571)270-3499.  The examiner can normally be reached on M-F 9 AM to 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL W DICKINSON/Primary Examiner, Art Unit 1618                                                                                                                                                                                                        


November 4, 2022